Exhibit 10.1
 
ONEROUS TRANSFER CONTRACT OF MINING CONCESSION RIGHTS
 
IN THE CITY AND PORT OF MANZANILLO, STATE OF COLIMA,  at 18 hundred hours of the
5th day of the month of July of the year 2011, before witnesses subscribed at
end of this writing, on one hand there appears Mr. RAMÓN GONZÁLEZ VEGA in his
personality as TRANSFEROR and on the other, AMERICAN METAL MINING, S. A. DE C.
V., represented in this act by Mr. RAMIRO TREVIZO LEDEZMA, ENGINEER, in his
personality as TRANSFEREE, with the purpose of celebrating this present ONEROUS
TRANSFER CONTRACT OF MINING CONCESSION RIGHTS, the above stated agreeing with
the following Declarations and Clauses
 
DECLARATIONS
 
I.- The TRANSFEROR, Mr. RAMÓN GONZÁLEZ VEGA, states being title holder of the
mining concession named “Las Víboras Dos” which covers a surface of 147.9201
hectares located within the Municipality of La Huerta, State of Jalisco and fact
he accredits with mining concession title number 233271, current from the 21st
January 2009 to the 20th January of the year 2059, and documents he attaches to
this present instrument and Appendix “A”
 
II.- Mr. Ramiro Trevizo Ledezma, Engineer, in his personality as Legal Proxy of
the “TRANSFEREE”, states that the company he represents is a mercantile society
established and abiding by the rules regulating the country , specifically a
Stock Company with Varying Amount of Capital duly set up and operating in
agreement under the applicable and current legislation in the United States of
Mexico as evinced in Public Writing number 17,227, granted on the 4th December
2006 before testimony of Mr. Eugenio Fernando García Russek, Attorney at Law,
applicant to the office of Notary and ascribed to Public Notary number 28 of the
Morelos Judicial District, State of Chihuahua, acting as Notary Public per
license of the Office’s title holder, Mr. Felipe Colomo Castro, Attorney at Law,
and instrument that properly inscribed before the Public Registry of Property
and Commerce of said District under Electronic Mercantile Folio number 23,327*10
as of the 22nd December 2006 and reason why he enjoys the sufficient personality
and necessary capacity to intervene in this present judicial act and developing
its economic activity in the exploration, opening, exploitation and trade of all
kinds of metals and non metals.
 
 
1

--------------------------------------------------------------------------------

 
 
III.- Mr. Ramiro Trevizo Ledezma continues to state that he enjoys the
faculties, powers and necessary mandates in order to subscribe this present
contract in representation of AMERICAN METAL MINING, S. A. DE C. V., just as is
evinced in the instrument described in the foregoing numeral, and same that have
not been restrained, limited, suspended or revoked to date.
 
CLAUSES
 
FIRST. Mr. RAMÓN GONZÁLEZ VEGA, per his own right, free and spontaneous will,
transfers AS ONEROUS TITLE THE RIGHTS OF THE MINING CONCESSION TO THE
TRANSFEREE, AMERICAN METAL MINING, S. A. DE C.V., represented in this act by Mr.
Ramiro Trevizo Ledezma, and data on the mining concession that are mentioned in
the First Declaration of this instrument, same that are replicated in this act
as having been inserted verbatim obviously as repetitions in order for them to
cause the legal effects that might arise.
 
SECOND. THE TRANSFEROR grants to the TRANSFEREE a dateline term that closes on
the 31st August of the year ongoing in order for him to carry out studies and
works on mineral exploration that the TRANSFEREE requires and that once the
dateline is met and the exploration indicating mine exploitation convenience
favoring the TRANSFEREE, this latter agrees to pay the operation’s price that
will be set down in the forthcoming clause and, if the exploitation should not
be convenient to the TRANSFEREE, this present contract will lose all of its
legal worth and the TRANSFEROR will not be obliged to return the amounts
received as advance.
 
THIRD. The operation’s price for this present transfer of rights is the amount
of $3’050,000.00 Mx. Cy. (Three million and fifty thousand Pesos 00/100), amount
considered as fair by both parties, and same that the TRANSFEREE is committed to
pay to the TRANSFEROR in the following set manner:
 
 
2

--------------------------------------------------------------------------------

 
 
The amount of $50,000.00 (Fifty thousand Pesos 00/100) as advance upon the
signature of this present contract, same that the TRANSFEROR receives to his
full satisfaction and this instrument acting as the most efficient proof of
receipt that may proceed by law.
 
 
 
a)
The amount of $3’000,000.00 million Pesos Mx. Cy., both parties agree that
payments be carried out in the following manner.

 
 
1. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
September) of the current year.
 
2. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
November) of the current year.
 
3. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
January 2012
 
4. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
March 2012)
 
5. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
May 2012).
 
6. The amount of $500,000.00 (Half a million Pesos Mx. Cy., on the 1st day of
July 2012).
 
 
FOURTH. Both parties agree in setting a penalty of $1’000,000.00 Pesos Mx. Cy
00/100) against whoever does not comply with the clauses of this present
contract.
 
FIFTH. Both parties acknowledge that in this present judicial act there does not
exist error, harm or illegitimate enrichment by any of the parties, both
renouncing to the act of nullity and to the time term of carrying it out as
referred to in Articles 17, 1773, 2120, 2121 and others related and applicable
of the Civil Code pertaining to the State of Colima.
 
SIXTH. For the interpretation and compliance of this present contract, parties
state their conformity in submitting themselves to the Laws and Courts of Law of
the State of Colima.
 
This instrument having been read by the transferors and very will in the
knowledge of its worth, reach and judicial consequence and agreeing with its
content, they ratified it and signed it in whole agreement in this City and Port
of Manzanillo, State of Colima on the 5th July 2011
 
 
3

--------------------------------------------------------------------------------

 
 
TRANSFEROR
TRANSFEREE



 
RAMÓN GONZÁLEZ VEGA
AMERICAN METAL MINING,
S. A. DE C. V.
Represented by its Legal Proxy
Ramiro Trevizo Ledezma, Engineer



 
WITNESSES
 
DALIA M. MONTES DÍAZ
ENRIQUE FERNÁNDEZ IBÁÑEZ
(ATTORNEY AT LAW)



 
GENERAL
 
Mr. RAMÓN GONZÁLEZ VEGA states being a Mexican citizen, married, of age,
peasant, native of El Cacalote, Municipality of El Grullo, State of Jalisco,
Colima, where he was born of the 30th April 1953, address known on Calle
Independencia Norte number 1-A of the township, El Cacalote, Municipality of El
Grullo, Jalisco
 
Mr. RAMIRO TREVIZO LEDEZ,A, states being a Mexican citizen, married, of age,
dealing in commerce, native of Colonia Pacheco, Municipality of Casas Grandes,
State of Chihuahua where he was born on the 4th September 1956 and with address
on Calle Oregón number 2432, Fraccionamiento Quintas del Sol, Chihuahua, Chih.
 
RATIFICATION OF SIGNATURES
 
THE UNDERSIGNED, RENÉ MANUEL TORTOLERO SANTILLANA, TITLE HOLDER OF PUBLIC NOTARY
NUMBER 4 OF THIS DEMARCATION
 
 
4

--------------------------------------------------------------------------------

 
 
CERTIFIES
 
… THAT THE SIGNATURES APPEARING AT THE BOTTOM OF THIS PRESENT CONTRACT OF
TRANSFER OF 100 % OF RIGHTS, ARE GENUINE AND BELONG TO MESSRS. RAMÓN GONZÁLEZ
VEGA AND RAMIRO TREVIZO LEDEZMA AS THEY WROTE THEM DOWN IN MY PRESENCE AND VIEW
AND ALSO STATE THAT THEY ARE THE SAME THEY USE IN ALL OF THEIR PUBLIC AND
PRIVATE ACTS, AND ALSO STATE THEY RATIFY IN ALL AND IN EACH OF ITS PORTIONS THE
TRANSFER CONTRACT BEFORE WRITTEN
 
I, THE NOTARY CERTIFY AND THUS GIVE FAITH of knowing the appearing parties and
that in my concept enjoy the civil capacity of contracting and obliging
themselves per law
 
Reason of the foregoing was taken account of in the Book of Certifications of
this Public Notary in my charge in the City and Port of Manzanillo, Colima on
the 5th July 2011
 
I SO GIVE FAITH
 


 


 
TRANSFEROR
TRANSFEREE



 
RAMÓN GONZÁLEZ VEGA
AMERICAN METAL MINING,
S. A. DE C. V.
Represented by its Legal Proxy
Ramiro Trevizo Ledezma, Engineer



 
WITNESSES
 
DALIA M. MONTES DÍAZ
ENRIQUE FERNÁNDEZ IBÁÑEZ
(ATTORNEY AT LAW)

 
 
5

--------------------------------------------------------------------------------

 
 
BEFORE ME
 


 
RENÉ MANUEL TORTOLERO SANTILLANA
 
TITLE HOLDER OF PUBLIC NOTARY
 
NUMBER 4
 


 
###
 
 
 
 
 
6 

--------------------------------------------------------------------------------